ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Progressive Construction Company, LLC         )      ASBCA Nos. 59143, 59279
                                             )
Under Contract No. W912EQ-09-C-002 l          )

APPEARANCES FOR THE APPELLANT:                       R. O'Neal Chadwick, Jr., Esq.
                                                     Sara B. Dantzler, Esq.
                                                      Chadwick Law Firm LLC
                                                      Alexandria, LA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Ann M. Bruck, Esq.
                                                     Aaron A. Bloemsma, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Memphis

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

        The parties jointly move the Board to enter judgment in these Rule 12.2 appeals
in the amount of $35,500.00 based upon a settlement agreement between the parties
dated 24 June 2014.

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that these appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$35,500.00. In the event the government fails to pay Progressive Construction
Company, LLC (Progressive), the full settlement amount within 30 business days after
25 June 2014, the parties agree that the government shall pay Progressive interest on
the full settlement amount from that date until Progressive receives payment. Any
interest due Progressive will be calculated pursuant to 41 U.S.C. § 7109. The parties
have represented to the Board that this consent judgment will not be presented for
payment from the Judgment Fund and will be paid in accordance with the terms of the
Release and Settlement Agreement by the agency.

       Dated: 3 July 2014



                                                     ministrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59143, 59279, Appeals of
Progressive Construction Company, LLC, rendered in conformance with the Board's
Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2